Citation Nr: 0530070	
Decision Date: 11/09/05    Archive Date: 11/30/05

DOCKET NO.  03-12 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Evaluation of third degree burn scar of the left knee, left 
leg and left ankle currently evaluated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

E. I. Velez Pollack, Associate Counsel


INTRODUCTION

The veteran had active service from October 1965 to January 
1966.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  

In November 2004, the Board remanded the case for a VA 
examination.  In a rating decision of March 2005, the RO 
increased the evaluation of the veteran's third degree burn 
scar of the left knee, left ankle and left foot, from 10 
percent to 40 percent disabling effective February 4, 2000, 
the date of the claim.


FINDING OF FACT

The veteran is currently in receipt of the maximum rating 
available for a third degree burn scar of the left knee, left 
leg and left ankle under the applicable rating criteria.


CONCLUSION OF LAW

A third degree burn scar of the left knee, left leg and left 
ankle is not more than 40 percent disabling according to the 
schedular criteria.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.118, Diagnostic Code 7801 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The law eliminates the concept of a well-
grounded claim, and redefines the obligations of the VA with 
respect to the duty to assist claimants in the development of 
their claims.  First, the VA has a duty to notify the veteran 
and representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  Second, the VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance the 
VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim.

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the claim for an increased rating for a third degree burn 
scar of the left knee, left ankle and left foot.  The 
appellant was provided adequate notice as to the evidence 
needed to substantiate his claim.  The Board concludes that 
the discussions in the rating decision, the statement of the 
case (SOC) and the supplemental statement of the case (SSOC) 
informed the appellant of the information and evidence needed 
to substantiate the claim and complied with the VA's 
notification requirements.  The communications, such as a 
VCAA letters of February 2002 and October 2003 explained the 
evidence necessary to establish entitlement.  In addition, 
the letters described what evidence was to be provided by the 
veteran and what evidence the VA would attempt to obtain on 
his behalf.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The RO also supplied the appellant with the 
applicable regulations in the SOC issued in April 2003 and 
the SSOC issued in March 2005.  The Board notes that the 
rating criteria for evaluating of scars was amended in August 
2002.  However, the veteran was informed of the new rating 
criteria.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.

In Mayfield v. Nicholson, 19 Vet. App. 103 (2005), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that supports to the claim, or 
something to the effect that the claimant should "submit any 
additional evidence that supports your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In this case the 
October 2003 letter specifically described the evidence 
needed to substantiate the claim and informed the appellant 
that "[i]f there is nay other evidence or information that 
you think will support your claim, please let [the RO] 
know."  Therefore, the Board finds that the letter as a 
whole complied with the fourth element.  Thus, the Board 
finds that each of the four content requirements of a VCAA 
notice has been fully satisfied.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The record contains the appellant's service 
medical records and private medical records.  The veteran was 
afforded a VA examination.  For the foregoing reasons, the 
Board concludes that all reasonable efforts were made by the 
VA to obtain evidence necessary to substantiate the claim.  
The Board finds that the evidence of record provides 
sufficient information to adequately evaluate the claim.  
Therefore, no further assistance to the appellant with the 
development of evidence is required.

Criteria and Analysis

Prior to August 30, 2002, scars of third degree burns were 
rated under Diagnostic Code 7801 as follows:

Area or areas exceeding 1 square foot (0.1 square meters) 
warrant a 40 percent rating; area or areas exceeding one-half 
square foot (0.05 square meters) warrant a 30 percent rating; 
area or areas exceeding 12 square inches (77.4 square 
centimeters) warrant a 20 percent rating; and area or areas 
exceeding 6 square inches (38.7 square centimeters) warrant a 
10 percent rating.  

The regulations for evaluation of skin disabilities were 
revised, effective on August 30, 2002. 67 Fed. Reg. 49590 
(July 31, 2002).  Generally, when there has been a regulatory 
change, each version must be considered.  However, the 
effective date of a liberalizing law or VA issue may be no 
earlier than the date of the change.  38 U.S.C.A. § 5110.

Under the revised regulations, scars other than of the head, 
face, or neck, that are deep or that cause limited motion are 
rated under Diagnostic Code 7801 as follows:

Area or areas exceeding 144 square inches (929 sq. cm.) 
warrant a 40 percent rating; area or areas exceeding 72 
square inches (465 sq. cm.) warrant a 30 percent rating; area 
or areas exceeding 12 square inches (77 sq. cm.) warrant a 20 
percent rating; and area or areas exceeding 6 square inches 
(39 sq. cm.) warrant a 10 percent rating.

Initially the Board notes that the veteran is service 
connected for residuals of third degree burns of the left 
knee, leg and ankle.  The only applicable Diagnostic Code for 
evaluation of this condition is 7801.

The veteran was service connected for third degree burn scars 
of the left foot, via a rating decision of October 2002.  He 
was assigned a 10 percent disability rating.  In his appeal, 
the veteran asserted that his residuals of third degree burns 
of the left knee, left leg and left ankle warranted a higher 
evaluation.  The veteran was correct in his assertion.  In a 
rating decision of March 2005, the RO increased the 
evaluation of third degree burn scars of the left knee, left 
leg and left ankle from 10 percent to 40 percent disabling 
effective February 4, 2000, the date of the claim.  This is 
the maximum rating available under the applicable code under 
both, the old and the new criteria.  The Board notes that a 
higher rating is available for scars under Diagnostic Code 
7800.  Diagnostic Code 7800, however, is applicable only to 
scars that disfigure the head, face, or neck.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (2004).  Based on the evidence 
of record, this diagnostic code is not applicable in this 
case.  Accordingly, an increased rating for third degree burn 
scars of the left knee, left leg and left ankle is not 
warranted.

ORDER

Entitlement to an increased rating for a third degree burn 
scar of the left knee, left leg and left ankle, currently 
evaluated at 40 percent disabling is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


